Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2022 The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Foreign Priority (FP 2-26)
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24, 25, 26, 35, 37, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 20180338254 A1, henceforth “Ho”) and in view of Kotecha et al. (US 10277349 B1, henceforth “Kotecha”).
Examiner’s note: in what follows, references are drawn to Kotecha unless otherwise mentioned.
Regarding claim 21, Ho teaches an electronic device comprising: 
at least one antenna array comprising at least one antenna (FIG. 29A is a functional block diagram of a UE in accordance with one of the exemplary embodiments of the disclosure. The UE may include not limited to a processor 2901 coupled to a storage medium 2905, a mmWave 2902 transceiver, an unlicensed band transceiver 2904, and an antenna array 2903, [0081].); and
 processing circuitry operably connected to the at least one antenna array and comprising a plurality of signal processing circuits, wherein the processing circuitry is configured to (FIG. 29A, the mmWave 2902 transceiver includes one or more transmitters and receivers connected to the antenna array 2903 to transmit beamformed signals... The processor 2901 may include one or more hardware processing units such as processors, controllers, or discrete integrated circuits to control the mmWave 2902 transceiver to transmit and receive beamformed signals and to execute functions related to the  described beam tracking method and its related exemplary embodiments and examples, [0081].): 
receive a plurality of synchronization signal (SS) bursts corresponding to a plurality of beams transmitted from a serving cell and at least one adjacent cell during a specified window (The disclosure is directed to a beam tracking method and related apparatuses in a multi-cell group of a millimeter wave communication system, and in particular the disclosure provides a method of multi-beam and multi-cell tracking (MBMCT) used by apparatuses in a millimeter (mmWave) communication system, [0051]. FIG. 18 illustrates an example of transmitting multiple beam quality measurement reference signals (BQM-RSs) from among cells in a multi-cell group. Since J=8 in the example of FIG. 18, there would be at most J BQM-RSs transmitted from multiple cells with each cell having a different beam sequence ID per time index. All of these BQM-RSs could be simultaneously received by a UE which would perform the MBMCT mechanism, [0068]. FIG. 22 illustrates an example of beam tracking technique, [0073]. FIG. 30A illustrates steps of a beams tracking method used in a multi-cell group of a millimeter wave communication system from the perspective of a UE in accordance with one of the exemplary embodiments of the disclosure. In step S3001, the UE would receive, within a first time period, a first plurality of reference signal sequences including a first reference signal sequence associated with a first cell beam and a second reference signal sequence associated with a second cell beam, [0085].),
(FIG. 19 illustrates beam tracking signal (BTS) based BQM-RS allocations. Alternative to BTS, beam search signal (BSS) may also be used as a substitute for BQM-RS…The resource allocation of BTS based BQM-RSs could be within a beam quality measurement resource (BQMR) within a DL BF header. The allocations of BQM-RS could be distributed allocation 1901 or localized allocation 1902, [0069]. FIG. 22,  in response to the UE receiving a plurality of BQM-RSs such as the BQM-RSs from the cell beam which corresponds to ID 2 from cell i and the cell beam which corresponds to ID 1 from cell j, the UE would measure the beams' signal-to-noise ratio (SNR) and record such information in a SNR list or table which could be stored and updated, [0073]. The missing/crossed out limitations will be discussed in view of  Kotecha.),
measure signal strengths of each of the plurality of beams through the plurality of reference signals (FIG. 30A, in step S3002, the UE would measure a beam quality which includes a first measurement of a first cell beam and a second measurement of a second cell beam, [0085]. FIG. 23 shows a SNR table…Although the beam tracking could be done by performing beam's SNR measurement on the BQM-RSs at UE, other measurement standards could also be utilized such as signal-to-interference ratio (SIR), signal-to-interference-plus-noise ratio (SINR), received signal strength indicator (RSSI), reference signal received power (RSRP), reference signal received quality (RSRQ), and so forth, [0074].), and 
select an optimal beam for performing communication with a corresponding cell based on the signal strengths of each of the plurality of beams (FIG. 30A in step S3003, the UE would generate, based on the beam quality, a measurement report. In step S3004, the UE would transmit the measurement report, [0085]. A UE may measure the signal qualities of cell scan beams based on the received BQM-RS, and the UE may subsequently self-select a preferred UE scan beam to transmit the measured signal qualities to the BSs that correspond to the cell scan beams via the appropriate cell scan beams and time period according to the TDM based beam sequence ID configuration table as previously described, [0070]. Based on the measurements of the BQM-RSs, the UE may be able to determine its preferred beam and cell's preferred beam, [0073].).
As noted above, Ho is silent about the aforementioned missing/crossed limitations of: (1) simultaneously process, by the signal processing circuits of the processing circuitry, a plurality of reference signals included in each of the plurality of SS bursts.
 However, Kotecha discloses, in analogous art, the missing/crossed limitations comprising: (1) simultaneously process, by the signal processing circuits of the processing circuitry, a plurality of reference signals included in each of the plurality of SS bursts (FIG. 5  at step 511, the base station 510 periodically transmits a Synchronization Signal Block (SSB) as part of a first SSB burst, column [09] lines [66-67]- column [10] lines [1-2]. At step 521, the user equipment 520 can listen for an SSB transmission on one or more receive RX beams by configuring its antenna array accordingly, column [10] lines [12-35]. To process the measurement samples, a metric vector r.sub.M is initialized at step 522. In an example implementation, the processing at step 522 may be performed by an antenna signal processor which includes vector processor which initializes an M-element metric vector, r.sub.M=[0 0 . . . 0].sup.T with zero values, column [10] lines [36-41]. At step 523, a first receive vector x.sub.n is generated by the digital L1 processor by processing samples from the input sample stream. In an example implementation, the processing at step 523 defines the first receive vector as x.sub.n=[x(nN.sub.SSB), x(nN.sub.SSB+1), . . . x(nN.sub.SSB+N.sub.SSB−1)].sup.T, where x(.) denotes the input sample stream and the first sample of each vector denotes the first sample of the nth round-robin receive RX beam sweep period, column [10] lines [42-49]. At step 524, a second receive vector c.sub.n,m is generated by the digital L1 processor by processing samples from the input sample stream, column [10] lines [50-56]. At step 525, a third receive vector z.sub.n,m is generated by the digital L1 processor by processing entries from the second receive vector c.sub.n,m, column [10] lines [57-64]. This processing technique is a simultaneous processing technique.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ho’s method/apparatus by adding the teachings of Kotecha in order to make a more effective method/apparatus by increasing an effective window used to calculate receive beam power during initial cell acquisition to improve detection robustness under low SNR scenarios by integrating received signal strength indicator (RSSI) values across adjacent receive beam sweeps, thus improving overall system performance. The method enables reducing latency by compacting a search space at the UE device to search over wider beams without reducing coverage, see (Kotecha, column [11] lines [37-46].).
Regarding claim 37, Ho teaches a method of an electronic device comprising at least one antenna array and processing circuitry (FIG. 29A is a functional block diagram of a UE in accordance with one of the exemplary embodiments of the disclosure. The UE may include not limited to a processor 2901 coupled to a storage medium 2905, a mmWave 2902 transceiver, an unlicensed band transceiver 2904, and an antenna array 2903, [0081].), the method comprising: 
receiving a plurality of synchronization signal (SS) bursts corresponding to a plurality of beams transmitted from a serving cell and at least one adjacent cell during a specified window (The disclosure is directed to a beam tracking method and related apparatuses in a multi-cell group of a millimeter wave communication system, and in particular the disclosure provides a method of multi-beam and multi-cell tracking (MBMCT) used by apparatuses in a millimeter (mmWave) communication system, [0051]. FIG. 18 illustrates an example of transmitting multiple beam quality measurement reference signals (BQM-RSs) from among cells in a multi-cell group. Since J=8 in the example of FIG. 18, there would be at most J BQM-RSs transmitted from multiple cells with each cell having a different beam sequence ID per time index. All of these BQM-RSs could be simultaneously received by a UE which would perform the MBMCT mechanism, [0068]. FIG. 30A illustrates steps of a beams tracking method used in a multi-cell group of a millimeter wave communication system from the perspective of a UE in accordance with one of the exemplary embodiments of the disclosure. In step S3001, the UE would receive, within a first time period, a first plurality of reference signal sequences including a first reference signal sequence associated with a first cell beam and a second reference signal sequence associated with a second cell beam, [0085].), 
(FIG. 19 illustrates beam tracking signal (BTS) based BQM-RS allocations. Alternative to BTS, beam search signal (BSS) may also be used as a substitute for BQM-RS…The resource allocation of BTS based BQM-RSs could be within a beam quality measurement resource (BQMR) within a DL BF header. The allocations of BQM-RS could be distributed allocation 1901 or localized allocation 1902, [0069]. FIG. 22,  in response to the UE receiving a plurality of BQM-RSs such as the BQM-RSs from the cell beam which corresponds to ID 2 from cell i and the cell beam which corresponds to ID 1 from cell j, the UE would measure the beams' signal-to-noise ratio (SNR) and record such information in a SNR list or table which could be stored and updated, [0073]. The missing/crossed out limitations will be discussed in view of  Kotecha.), 
measuring signal strengths of each of the plurality of beams through the plurality of reference signals (FIG. 30A, in step S3002, the UE would measure a beam quality which includes a first measurement of a first cell beam and a second measurement of a second cell beam, [0085]. FIG. 23 shows a SNR table. Although the beam tracking could be done by performing beam's SNR measurement on the BQM-RSs at UE, other measurement standards could also be utilized such as signal-to-interference ratio (SIR), signal-to-interference-plus-noise ratio (SINR), received signal strength indicator (RSSI), reference signal received power (RSRP), reference signal received quality (RSRQ), and so forth, [0074].), and 
selecting an optimal beam for performing communication with a corresponding cell based on the signal strengths of each of the plurality of beams (FIG. 30A in step S3003, the UE would generate, based on the beam quality, a measurement report. In step S3004, the UE would transmit the measurement report, [0085]. A UE may measure the signal qualities of cell scan beams based on the received BQM-RS, and the UE may subsequently self-select a preferred UE scan beam to transmit the measured signal qualities to the BSs that correspond to the cell scan beams via the appropriate cell scan beams and time period according to the TDM based beam sequence ID configuration table as previously described, [0070]. Based on the measurements of the BQM-RSs, the UE may be able to determine its preferred beam and cell's preferred beam, [0073].).
As noted above, Ho is silent about the aforementioned missing/crossed limitations of: (1) simultaneously process, by the signal processing circuits of the processing circuitry, a plurality of reference signals included in each of the plurality of SS bursts.
 However, Kotecha discloses, in analogous art, the missing/crossed limitations comprising: (1) simultaneously process, by the signal processing circuits of the processing circuitry, a plurality of reference signals included in each of the plurality of SS bursts (FIG. 5  at step 511, the base station 510 periodically transmits a Synchronization Signal Block (SSB) as part of a first SSB burst, column [09] lines [66-67]- column [10] lines [1-2]. At step 521, the user equipment 520 can listen for an SSB transmission on one or more receive RX beams by configuring its antenna array accordingly, column [10] lines [12-35]. To process the measurement samples, a metric vector r.sub.M is initialized at step 522. In an example implementation, the processing at step 522 may be performed by an antenna signal processor which includes vector processor which initializes an M-element metric vector, r.sub.M=[0 0 . . . 0].sup.T with zero values, column [10] lines [36-41]. At step 523, a first receive vector x.sub.n is generated by the digital L1 processor by processing samples from the input sample stream. In an example implementation, the processing at step 523 defines the first receive vector as x.sub.n=[x(nN.sub.SSB), x(nN.sub.SSB+1), . . . x(nN.sub.SSB+N.sub.SSB−1)].sup.T, where x(.) denotes the input sample stream and the first sample of each vector denotes the first sample of the nth round-robin receive RX beam sweep period, column [10] lines [42-49]. At step 524, a second receive vector c.sub.n,m is generated by the digital L1 processor by processing samples from the input sample stream, column [10] lines [50-56]. At step 525, a third receive vector z.sub.n,m is generated by the digital L1 processor by processing entries from the second receive vector c.sub.n,m, column [10] lines [57-64]. This processing technique is a simultaneous processing technique.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ho’s method/apparatus by adding the teachings of Kotecha in order to make a more effective method/apparatus by increasing an effective window used to calculate receive beam power during initial cell acquisition to improve detection robustness under low SNR scenarios by integrating received signal strength indicator (RSSI) values across adjacent receive beam sweeps, thus improving overall system performance. The method enables reducing latency by compacting a search space at the UE device to search over wider beams without reducing coverage, see (Kotecha, column [11] lines [37-46].).
Regarding claim 24, Ho and Kotecha teach all the claim  limitations of claim 21 above; and Ho further teaches wherein a SS burst comprises a plurality of SS blocks corresponding to a plurality of beams, and wherein a single SS block correspond to a single beam (The disclosure is directed to a beam tracking method and related apparatuses in a multi-cell group of a millimeter wave communication system, and in particular the disclosure provides a method of multi-beam and multi-cell tracking (MBMCT) used by apparatuses in a millimeter (mmWave) communication system, [0051]. A first reference signal sequence could be derived from a BQM-RS received from the first cell beam, and the second reference signal sequence could be derived from a second BQM-RS received from the second cell beam, [0052]. FIG. 18 illustrates an example of transmitting multiple beam quality measurement reference signals (BQM-RSs) from among cells in a multi-cell group. Since J=8 in the example of FIG. 18, there would be at most J BQM-RSs transmitted from multiple cells with each cell having a different beam sequence ID per time index. All of these BQM-RSs could be simultaneously received by a UE which would perform the MBMCT mechanism, [0068]. FIG. 30A  in step S3001, the UE would receive, within a first time period, a first plurality of reference signal sequences including a first reference signal sequence associated with a first cell beam and a second reference signal sequence associated with a second cell beam, [0073].  ) 
 Regarding claim 25, Ho and Kotecha teach all the claim  limitations of claim 24 above; and Ho further teaches wherein the processing circuitry is configured to: 
receive a plurality of SS blocks corresponding to a plurality of beams of the serving cell and a plurality of SS blocks corresponding to a plurality of beams of the at least one adjacent cell (The disclosure is directed to a beam tracking method and related apparatuses in a multi-cell group of a millimeter wave communication system, and in particular the disclosure provides a method of multi-beam and multi-cell tracking (MBMCT) used by apparatuses in a millimeter (mmWave) communication system, [0051]. FIG. 18 illustrates an example of transmitting multiple beam quality measurement reference signals (BQM-RSs) from among cells in a multi-cell group. Since J=8 in the example of FIG. 18, there would be at most J BQM-RSs transmitted from multiple cells with each cell having a different beam sequence ID per time index. All of these BQM-RSs could be simultaneously received by a UE which would perform the MBMCT mechanism, [0068]. FIG. 30A illustrates steps of a beams tracking method used in a multi-cell group of a millimeter wave communication system from the perspective of a UE in accordance with one of the exemplary embodiments of the disclosure. In step S3001, the UE would receive, within a first time period, a first plurality of reference signal sequences including a first reference signal sequence associated with a first cell beam and a second reference signal sequence associated with a second cell beam, [0085].), and
 measure the signal strength of each beam to select the optimal beam for communicating with the corresponding cell (FIG. 30A, in step S3002, the UE would measure a beam quality which includes a first measurement of a first cell beam and a second measurement of a second cell beam, [0085]. FIG. 23 shows a SNR table. Although the beam tracking could be done by performing beam's SNR measurement on the BQM-RSs at UE, other measurement standards could also be utilized such as signal-to-interference ratio (SIR), signal-to-interference-plus-noise ratio (SINR), received signal strength indicator (RSSI), reference signal received power (RSRP), reference signal received quality (RSRQ), and so forth, [0074]. Based on the measurements of the BQM-RSs, the UE may be able to determine its preferred beam and cell's preferred beam, [0073].).
Regarding claim 26, Ho and Kotecha teach all the claim  limitations of claim 25 above; and Ho further teaches wherein the processing circuitry is configured to: measure the signal strengths of each of the plurality of beams through the plurality of SS blocks corresponding to the plurality of beams (FIG. 30A, in step S3002, the UE would measure a beam quality which includes a first measurement of a first cell beam and a second measurement of a second cell beam, [0085]. FIG. 23 shows a SNR table. Although the beam tracking could be done by performing beam's SNR measurement on the BQM-RSs at UE, other measurement standards could also be utilized such as signal-to-interference ratio (SIR), signal-to-interference-plus-noise ratio (SINR), received signal strength indicator (RSSI), reference signal received power (RSRP), reference signal received quality (RSRQ), and so forth, [0074].).

Regarding claims 35 and 38, Ho and Kotecha  teach all the claim  limitations of claim 27 and 37 respectively; and Ho further teaches wherein the processing circuitry is configured to: simultaneously track a transmission beam of the at least one adjacent cell with a transmission beam of the serving cell, using the plurality of signal measuring units and the plurality of decoders while the electronic device is performing reception beam sweeping for beam searching (The disclosure is directed to a beam tracking method and related apparatuses in a multi-cell group of a millimeter wave communication system, and in particular the disclosure provides a method of multi-beam and multi-cell tracking (MBMCT) used by apparatuses in a millimeter (mmWave) communication system, [0051]. By using J measurements and detections, measurement and report could be faster, [0056]. FIG. 18 illustrates an example of transmitting multiple beam quality measurement reference signals (BQM-RSs) from among cells in a multi-cell group. Since J=8 in the example of FIG. 18, there would be at most J BQM-RSs transmitted from multiple cells with each cell having a different beam sequence ID per time index. All of these BQM-RSs could be simultaneously received by a UE which would perform the MBMCT mechanism, [0068]. FIG. 22 illustrates an example of beam tracking, [0073]. FIG. 30A illustrates steps of a beams tracking method used in a multi-cell group of a millimeter wave communication system from the perspective of a UE in accordance with one of the exemplary embodiments of the disclosure. In step S3001, the UE would receive, within a first time period, a first plurality of reference signal sequences including a first reference signal sequence associated with a first cell beam and a second reference signal sequence associated with a second cell beam, [0085].

 
Claims 27, 28, 29, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 20180338254 A1, henceforth “Ho”) in view of Kotecha et al. (US 10277349 B1, henceforth “Kotecha”) and further in view of Schenk et al. (US 20190068270 A1, henceforth “Schenk”).
Regarding claim 27, Ho and Kotecha teach all the claim  limitations of claim 21 above; and Ho further teaches wherein the signal processing circuits comprises a plurality of signal measuring units and  (FIG. 29A, the mmWave 2902 transceiver includes one or more transmitters and receivers connected to the antenna array 2903 to transmit beamformed signals... The processor 2901 may include one or more hardware processing units such as processors, controllers, or discrete integrated circuits to control the mmWave 2902 transceiver to transmit and receive beamformed signals and to execute functions related to the  described beam tracking method and its related exemplary embodiments and examples, [0081]. By using J measurements and detections, measurement and report could be faster, [0056]. The missing/crossed out limitations will be discussed in view of  Schenk.), and 
wherein the processing circuitry is configured to receive the plurality of SS bursts during the specified window, and simultaneously process the plurality of SS bursts using the plurality of signal measuring units and(FIG. 30A in step S3001, the UE would receive, within a first time period, a first plurality of reference signal sequences including a first reference signal sequence associated with a first cell beam and a second reference signal sequence associated with a second cell beam. In step S3002, the UE would measure a beam quality which includes a first measurement of a first cell beam and a second measurement of a second cell beam. In step S3003, the UE would generate, based on the beam quality, a measurement report, [0085]. The missing/crossed out limitations will be discussed in view of  Schenk.).
As noted above, Ho is silent about the aforementioned missing/crossed limitations of: (1) the signal processing circuits comprises a plurality of signal measuring units and a plurality of decoders, (2) wherein the processing circuitry is configured to receive the plurality of SS bursts during the specified window, and simultaneously process the plurality of SS bursts using the plurality of signal measuring units and the plurality of decoders.
 However, Schenk discloses, in analogous art, the missing/crossed limitations comprising: (1) the signal processing circuits comprises a plurality of signal measuring units and a plurality of decoders, (2) wherein the processing circuitry is configured to receive the plurality of SS bursts during the specified window, and simultaneously process the plurality of SS bursts using the plurality of signal measuring units and the plurality of decoders (For 1 and 2: FIG. 6 is a diagram 600 illustrating an example of processing associated with a PBCH decoding based beam refinement method, [0055]. As illustrated, for the first received beam 510, the UE 502 may process the PSS received via beam 510 in the PSS processing stage 610 and process the SSS received via beam 510 in the SSS processing stage 612. The cell timing and a cell ID corresponding to the detected call may be determined through the received PSS and SSS. The UE 502 may generate LLRs corresponding to the coded bits of the broadcast information (PBCH coded bits) associated with the first received beam 510 in the PBCH LLR computation stage 614. Next, based on the determined LLRs corresponding to the coded bits of the broadcast information communicated in the first received beam 510, the UE 502 may perform PBCH decoding at 616 and perform a CRC to determine whether the decoding at 616 is successful… Furthermore, each PBCH decoding 626, 636, and 646 may be followed by a corresponding CRC pass/fail determination as shown in the diagram 600. The PBCH decoding for the multiple received beams may be performed asynchronously in parallel (e.g., concurrently using multiple parallel decoders) or sequentially in any order, [0056].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ho’s method by adding the teachings of Schenk in order to make a more effective method by reducing beam refinement delays and power consumption associated with beam refine process while multiple beams can be received, so that the apparatus can decide to pursue a subset of a total number of received beams for processing and decoding as not all of the received beams can produce desired decoding results, see (Schenk, [0052].).
Regarding claim 28, Ho, Kotecha and Schenk teach all the claim  limitations of claim 27 above; and Ho further teaches wherein the plurality of signal measuring units are configured to simultaneously process reception of the plurality of SS bursts from the serving cell and the at least one adjacent cell (FIG. 29A, the mmWave 2902 transceiver includes one or more transmitters and receivers connected to the antenna array 2903 to transmit beamformed signals... The processor 2901 may include one or more hardware processing units such as processors, controllers, or discrete integrated circuits to control the mmWave 2902 transceiver to transmit and receive beamformed signals and to execute functions related to the  described beam tracking method and its related exemplary embodiments and examples, [0081]. FIG. 30A in step S3001, the UE would receive, within a first time period, a first plurality of reference signal sequences including a first reference signal sequence associated with a first cell beam and a second reference signal sequence associated with a second cell beam, [0085].), and 
wherein (FIG. 18 illustrates an example of transmitting multiple beam quality measurement reference signals (BQM-RSs) from among cells in a multi-cell group. Since J=8 in the example of FIG. 18, there would be at most J BQM-RSs transmitted from multiple cells with each cell having a different beam sequence ID per time index. All of these BQM-RSs could be simultaneously received by a UE which would perform the MBMCT mechanism, [0068]. FIG. 30 in step S3002, the UE would measure a beam quality which includes a first measurement of a first cell beam and a second measurement of a second cell beam, [0085]. The missing/crossed out limitations will be discussed in view of  Schenk.).
As noted above, Kotecha is silent about the aforementioned missing/crossed limitations of: (1) the plurality of decoders are configured to simultaneously decode the plurality of reference signals.
However, Schenk discloses, in analogous art, the missing/crossed limitations comprising: (2) the plurality of decoders are configured to simultaneously decode the plurality of reference signals (FIG. 6 is a diagram 600 illustrating an example of processing associated with a PBCH decoding based beam refinement method, [0055]. As illustrated, for the first received beam 510, the UE 502 may process the PSS received via beam 510 in the PSS processing stage 610 and process the SSS received via beam 510 in the SSS processing stage 612. The cell timing and a cell ID corresponding to the detected call may be determined through the received PSS and SSS. The UE 502 may generate LLRs corresponding to the coded bits of the broadcast information (PBCH coded bits) associated with the first received beam 510 in the PBCH LLR computation stage 614. Next, based on the determined LLRs corresponding to the coded bits of the broadcast information communicated in the first received beam 510, the UE 502 may perform PBCH decoding at 616 and perform a CRC to determine whether the decoding at 616 is successful… Furthermore, each PBCH decoding 626, 636, and 646 may be followed by a corresponding CRC pass/fail determination as shown in the diagram 600. The PBCH decoding for the multiple received beams may be performed asynchronously in parallel (e.g., concurrently using multiple parallel decoders) or sequentially in any order, [0056].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ho’s method by adding the teachings of Schenk in order to make a more effective method by reducing beam refinement delays and power consumption associated with beam refine process while multiple beams can be received, so that the apparatus can decide to pursue a subset of a total number of received beams for processing and decoding as not all of the received beams can produce desired decoding results, see (Schenk, [0052].).
Regarding claim 29, Ho, Kotecha, and Schenk  teach all the claim  limitations of claim 28 above; and Ho further teaches wherein the processing circuitry is configured to: 
measure, by a first reference signal measuring unit, a reception power of a first reference signal received from the serving cell and simultaneously measure, by at least one second reference signal measuring unit, a reception power of a second reference signal received from the at least one adjacent cell (FIG. 30A illustrates steps of a beams tracking method used in a multi-cell group of a millimeter wave communication system from the perspective of a UE in accordance with one of the exemplary embodiments of the disclosure. In step S3001, the UE would receive, within a first time period, a first plurality of reference signal sequences including a first reference signal sequence associated with a first cell beam and a second reference signal sequence associated with a second cell beam. In step S3002, the UE would measure a beam quality which includes a first measurement of a first cell beam and a second measurement of a second cell beam. In step S3003, the UE would generate, based on the beam quality, a measurement report, [0085]. Although the beam tracking could be done by performing beam's SNR measurement on the BQM-RSs at UE, other measurement standards could also be utilized such as signal-to-interference ratio (SIR), signal-to-interference-plus-noise ratio (SINR), received signal strength indicator (RSSI), reference signal received power (RSRP), reference signal received quality (RSRQ), and so forth, [0074].).
 Regarding claim 39, Ho, Kotecha, and Schenk  teach all the claim  limitations of claim 38 above; and Ho further teaches further comprising: 
measuring, by a first reference signal measuring unit, a reception power of a first reference signal received from the serving cell and simultaneously measuring, by at least one second reference signal measuring unit, a reception power of a second reference signal received from the at least one adjacent cell (FIG. 30A illustrates steps of a beams tracking method used in a multi-cell group of a millimeter wave communication system from the perspective of a UE in accordance with one of the exemplary embodiments of the disclosure. In step S3001, the UE would receive, within a first time period, a first plurality of reference signal sequences including a first reference signal sequence associated with a first cell beam and a second reference signal sequence associated with a second cell beam. In step S3002, the UE would measure a beam quality which includes a first measurement of a first cell beam and a second measurement of a second cell beam. In step S3003, the UE would generate, based on the beam quality, a measurement report, [0085]. Although the beam tracking could be done by performing beam's SNR measurement on the BQM-RSs at UE, other measurement standards could also be utilized such as signal-to-interference ratio (SIR), signal-to-interference-plus-noise ratio (SINR), received signal strength indicator (RSSI), reference signal received power (RSRP), reference signal received quality (RSRQ), and so forth, [0074].), 
decoding By using J measurements and detections, measurement and report could be faster, [0056].   The missing/crossed out limitations will be discussed in view of  Schenk.).
As noted above, Ho is silent about the aforementioned missing/crossed limitations of: (1) decoding a first physical broadcast channel (PBCH), based on the reception power of the first reference signal by a first decoder and simultaneously decoding a second PBCH, based on the reception power of the second reference signal by at least one second decoder.
 However, Schenk discloses, in analogous art, the missing/crossed limitations comprising: (1) decoding a first physical broadcast channel (PBCH), based on the reception power of the first reference signal by a first decoder and simultaneously decoding a second PBCH, based on the reception power of the second reference signal by at least one second decoder (In an aspect, a UE may receive a plurality of beams (e.g., corresponding to different receive directions) from a cell, e.g., gNB serving the cell, during the initial cell search performed by the UE. Each of the received beams from the given cell may include synchronization information (e.g., PSS and SSS) and broadcast information, e.g., MIB carried in the PBCH. Each received beam from the same cell may carry the same broadcast information, [0053]. FIG. 5 is a diagram 500 illustrating a UE 502 receiving 4 beams 510, 512, 514 and 516… The UE may then proceed to perform PBCH decoding on at least some of the received beams, e.g., on a subset of the received beams. The subset of the received beams may be determined/selected based on a reliability metric determined from the processing in prior stages, for example, the processing of received PSS and SSS via the received beams. For example, a subset of received beams to be decoded may be selected based on power measurements on the PSS/SSS signals on the received beams, e.g., by selecting the received beams having strong PSS/SSS (and thus higher probability of cell detection) as the subset of the received beams for decoding and further processing. For the purposes of discussion of FIGS. 5-6, consider that the UE 502 may attempt to decode PBCH on all 4 received beams 510, 512, 514 and 516, [0054]. FIG. 6 is a diagram 600 illustrating an example of processing associated with a PBCH decoding based beam refinement method, [0055]. As illustrated, for the first received beam 510, the UE 502 may process the PSS received via beam 510 in the PSS processing stage 610 and process the SSS received via beam 510 in the SSS processing stage 612. The cell timing and a cell ID corresponding to the detected call may be determined through the received PSS and SSS. The UE 502 may generate LLRs corresponding to the coded bits of the broadcast information (PBCH coded bits) associated with the first received beam 510 in the PBCH LLR computation stage 614. Next, based on the determined LLRs corresponding to the coded bits of the broadcast information communicated in the first received beam 510, the UE 502 may perform PBCH decoding at 616 and perform a CRC to determine whether the decoding at 616 is successful… Furthermore, each PBCH decoding 626, 636, and 646 may be followed by a corresponding CRC pass/fail determination as shown in the diagram 600. The PBCH decoding for the multiple received beams may be performed asynchronously in parallel (e.g., concurrently using multiple parallel decoders) or sequentially in any order, [0056].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ho’s method by adding the teachings of Schenk in order to make a more effective method by reducing beam refinement delays and power consumption associated with beam refine process while multiple beams can be received, so that the apparatus can decide to pursue a subset of a total number of received beams for processing and decoding as not all of the received beams can produce desired decoding results, see (Schenk, [0052].).
Claims 30, 31, 32, 33, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 20180338254 A1, henceforth “Ho”) in view of Kotecha et al. (US 10277349 B1, henceforth “Kotecha”), Schenk et al. (US 20190068270 A1, henceforth “Schenk”) and in view of Islam et al. (US 20190053321 A1, henceforth “Islam”).
Regarding claim 30, Ho, Kotecha, and Schenk teach all the claim  limitations of claim 29 above; and Ho further teaches wherein the processing circuitry is configured to: 
determine,  (As the UE has received cell scan beams from various cells, the UE would perform measurements to fill up or update the table and determine a preferred UE beam index based on the maximum SNR value (e.g. 2304) or other metrics measured… From the SNR table, the UE may report to one or more BSs including one or more of the following list not limited to: the index of a preferred cell's beam (e.g. 2301) and the index of a preferred DL cell scan beam period (e.g. 2302), or a small subset of the row of the preferred UE beam index, [0074]. The missing/crossed out limitations will be discussed in view of  Islam.), and 
determine, (As the UE has received cell scan beams from various cells, the UE would perform measurements to fill up or update the table and determine a preferred UE beam index based on the maximum SNR value (e.g. 2304) or other metrics measured… From the SNR table, the UE may report to one or more BSs including one or more of the following list not limited to: the index of a preferred cell's beam (e.g. 2301) and the index of a preferred DL cell scan beam period (e.g. 2302), or a small subset of the row of the preferred UE beam index, [0074]. The missing/crossed out limitations will be discussed in view of  Islam.).
As noted above, Ho is silent about the aforementioned missing/crossed limitations of: (1) determine, based on a first physical broadcast channel (PBCH) included in a first SS block, an index of a beam received from the serving cell, (2) determine, based on a second PBCH included in at least one second SS block, an index of a beam received from the at least one adjacent cell.
However, Islam discloses, in analogous art, the missing/crossed limitations comprising: (1) determine, based on a first physical broadcast channel (PBCH) included in a first SS block, an index of a beam received from the serving cell, (2) determine, based on a second PBCH included in at least one second SS block, an index of a beam received from the at least one adjacent cell (For 1 and 2: Wireless communications system 100 may include base stations 105 of different types (e.g., macro or small cell base stations). The UEs 115 described herein may be able to communicate with various types of base stations 105 and network equipment including macro eNBs, small cell eNBs, gNBs, relay base stations, and the like, [0072]. In some cases, a UE 115 receives an SS block may perform a cell measurement on the SS block, and may also acquire a network associated with a base station that transmitted the SS block. To determine a beam on which the SS block is transmitted, or to determine a timing of the SS block within a sequence of SS blocks (and in some cases, to fully determine the timing of the SS block or a synchronization signal therein), a UE 115 may have to decode a PBCH within the SS block and obtain an SS block index from the SS block (e.g., because the SS block index may convey a beam index associated with the SS block and/or the location of the SS block within a sequence of SS blocks), [0111].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ho’s method/apparatus by adding the teachings of Kim in order to make a more effective method/apparatus by improving message throughput between the UE and the base station. The wakeup signal saves decoding resources at the UE and reduce power consumption in comparison to control channel mechanisms. The flexibility of enhanced component carriers (eCC) symbol duration and subcarrier spacing allow for the use of eCC across multiple spectrums, see (Islam, [0068], [0078].).
	Regarding claim 31, Ho, Kotecha, Schenk and Islam teach all the claim  limitations of claim 30 above; and Ho further teaches wherein the processing circuitry is configured to: 
decode, by a first decoder, By using J measurements and detections, measurement and report could be faster, [0056].  The missing/crossed out limitations will be discussed in view of  Schenk.).
As noted above, Ho is silent about the aforementioned missing/crossed limitations of: (1) decode, by a first decoder, the first PBCH included in the first SS block received from the serving cell and simultaneously decode, by at least one second decoder, the second PBCH included in the at least one second SS block received from the at least one adjacent cell.
However, Schenk discloses, in analogous art, the missing/crossed limitations comprising: (1) decode, by a first decoder, the first PBCH included in the first SS block received from the serving cell and simultaneously decode, by at least one second decoder, the second PBCH included in the at least one second SS block received from the at least one adjacent cell (FIG. 1 is a diagram illustrating an example of a wireless communications system and an access network 100. The wireless communications system (also referred to as a wireless wide area network (WWAN)) includes base stations 102, UEs 104, and an Evolved Packet Core (EPC) 160. The base stations 102 may include macro cells (high power cellular base station) and/or small cells (low power cellular base station). The macro cells include base stations. The small cells include femtocells, picocells, and microcells, [0023]. In an aspect, a UE may receive a plurality of beams (e.g., corresponding to different receive directions) from a cell, e.g., gNB serving the cell, during the initial cell search performed by the UE. Each of the received beams from the given cell may include synchronization information (e.g., PSS and SSS) and broadcast information, e.g., MIB carried in the PBCH. Each received beam from the same cell may carry the same broadcast information, [0053]. FIG. 5 is a diagram 500 illustrating a UE 502 (e.g., a mmW UE) receiving 4 beams 510, 512, 514 and 516, [0054]. FIG. 6 is a diagram 600 illustrating an example of processing associated with a PBCH decoding based beam refinement method, [0055]. As illustrated, for the first received beam 510, the UE 502 may process the PSS received via beam 510 in the PSS processing stage 610 and process the SSS received via beam 510 in the SSS processing stage 612. The cell timing and a cell ID corresponding to the detected call may be determined through the received PSS and SSS. The UE 502 may generate LLRs corresponding to the coded bits of the broadcast information (PBCH coded bits) associated with the first received beam 510 in the PBCH LLR computation stage 614. Next, based on the determined LLRs corresponding to the coded bits of the broadcast information communicated in the first received beam 510, the UE 502 may perform PBCH decoding at 616 and perform a CRC to determine whether the decoding at 616 is successful… Furthermore, each PBCH decoding 626, 636, and 646 may be followed by a corresponding CRC pass/fail determination as shown in the diagram 600. The PBCH decoding for the multiple received beams may be performed asynchronously in parallel (e.g., concurrently using multiple parallel decoders) or sequentially in any order, [0056].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ho’s method by adding the teachings of Schenk in order to make a more effective method by reducing beam refinement delays and power consumption associated with beam refine process while multiple beams can be received, so that the apparatus can decide to pursue a subset of a total number of received beams for processing and decoding as not all of the received beams can produce desired decoding results, see (Schenk, [0052].).
Regarding claim 32, Ho, Kotecha, Schenk and Islam teach all the claim  limitations of claim 30 above; and Ho further teaches wherein the processing circuitry is configured to:
decode By using J measurements and detections, measurement and report could be faster, [0056].The missing/crossed out limitations will be discussed in view of  Schenk.).
As noted above, Ho is silent about the aforementioned missing/crossed limitations of: (1) decode the first PBCH, based on the reception power of the first reference signal by the first decoder and simultaneously decode the second PBCH, based on the reception power of the second reference signal by the at least one second decoder.
However, Schenk discloses, in analogous art, the missing/crossed limitations comprising: (1) decode the first PBCH, based on the reception power of the first reference signal by the first decoder and simultaneously decode the second PBCH, based on the reception power of the second reference signal by the at least one second decoder (In an aspect, a UE may receive a plurality of beams (e.g., corresponding to different receive directions) from a cell, e.g., gNB serving the cell, during the initial cell search performed by the UE. Each of the received beams from the given cell may include synchronization information (e.g., PSS and SSS) and broadcast information, e.g., MIB carried in the PBCH. Each received beam from the same cell may carry the same broadcast information, [0053]. FIG. 5 is a diagram 500 illustrating a UE 502 receiving 4 beams 510, 512, 514 and 516… The UE may then proceed to perform PBCH decoding on at least some of the received beams, e.g., on a subset of the received beams. The subset of the received beams may be determined/selected based on a reliability metric determined from the processing in prior stages, for example, the processing of received PSS and SSS via the received beams. For example, a subset of received beams to be decoded may be selected based on power measurements on the PSS/SSS signals on the received beams, e.g., by selecting the received beams having strong PSS/SSS (and thus higher probability of cell detection) as the subset of the received beams for decoding and further processing. For the purposes of discussion of FIGS. 5-6, consider that the UE 502 may attempt to decode PBCH on all 4 received beams 510, 512, 514 and 516, [0054]. FIG. 6 is a diagram 600 illustrating an example of processing associated with a PBCH decoding based beam refinement method, [0055]. As illustrated, for the first received beam 510, the UE 502 may process the PSS received via beam 510 in the PSS processing stage 610 and process the SSS received via beam 510 in the SSS processing stage 612. The cell timing and a cell ID corresponding to the detected call may be determined through the received PSS and SSS. The UE 502 may generate LLRs corresponding to the coded bits of the broadcast information (PBCH coded bits) associated with the first received beam 510 in the PBCH LLR computation stage 614. Next, based on the determined LLRs corresponding to the coded bits of the broadcast information communicated in the first received beam 510, the UE 502 may perform PBCH decoding at 616 and perform a CRC to determine whether the decoding at 616 is successful… Furthermore, each PBCH decoding 626, 636, and 646 may be followed by a corresponding CRC pass/fail determination as shown in the diagram 600. The PBCH decoding for the multiple received beams may be performed asynchronously in parallel (e.g., concurrently using multiple parallel decoders) or sequentially in any order, [0056].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ho’s method by adding the teachings of Schenk in order to make a more effective method by reducing beam refinement delays and power consumption associated with beam refine process while multiple beams can be received, so that the apparatus can decide to pursue a subset of a total number of received beams for processing and decoding as not all of the received beams can produce desired decoding results, see (Schenk, [0052].).
Regarding claims 33 and 40, Ho, Kotecha, Schenk and Islam teach all the claim  limitations of claims 32 and 39 respectively; and Ho further teaches wherein the processing circuitry is configured to: 
obtain,  (As the UE has received cell scan beams from various cells, the UE would perform measurements to fill up or update the table and determine a preferred UE beam index based on the maximum SNR value (e.g. 2304) or other metrics measured… From the SNR table, the UE may report to one or more BSs including one or more of the following list not limited to: the index of a preferred cell's beam (e.g. 2301) and the index of a preferred DL cell scan beam period (e.g. 2302), or a small subset of the row of the preferred UE beam index, [0074]. The missing/crossed out limitations will be discussed in view of  Islam), and 
obtain, (As the UE has received cell scan beams from various cells, the UE would perform measurements to fill up or update the table and determine a preferred UE beam index based on the maximum SNR value (e.g. 2304) or other metrics measured… From the SNR table, the UE may report to one or more BSs including one or more of the following list not limited to: the index of a preferred cell's beam (e.g. 2301) and the index of a preferred DL cell scan beam period (e.g. 2302), or a small subset of the row of the preferred UE beam index, [0074]. The missing/crossed out limitations will be discussed in view of  Islam).
As noted above, Ho is silent about the aforementioned missing/crossed limitations of: (1) obtain, based on a result of the decoding of the first PBCH, an index of a beam received from the serving cell, (2) obtain, based on at least one result of the decoding of the second PBCH, an index of a beam received from the at least one adjacent cell. 
However, Islam discloses, in analogous art, the missing/crossed limitations comprising: (1) obtain, based on a result of the decoding of the first PBCH, an index of a beam received from the serving cell, (2) obtain, based on at least one result of the decoding of the second PBCH, an index of a beam received from the at least one adjacent cell (For 1 and 2: Wireless communications system 100 may include base stations 105 of different types (e.g., macro or small cell base stations). The UEs 115 described herein may be able to communicate with various types of base stations 105 and network equipment including macro eNBs, small cell eNBs, gNBs, relay base stations, and the like, [0072]. In some cases, a UE 115 receives an SS block may perform a cell measurement on the SS block, and may also acquire a network associated with a base station that transmitted the SS block. To determine a beam on which the SS block is transmitted, or to determine a timing of the SS block within a sequence of SS blocks (and in some cases, to fully determine the timing of the SS block or a synchronization signal therein), a UE 115 may have to decode a PBCH within the SS block and obtain an SS block index from the SS block (e.g., because the SS block index may convey a beam index associated with the SS block and/or the location of the SS block within a sequence of SS blocks), [0111].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ho’s method/apparatus by adding the teachings of Kim in order to make a more effective method/apparatus by improving message throughput between the UE and the base station. The wakeup signal saves decoding resources at the UE and reduce power consumption in comparison to control channel mechanisms. The flexibility of enhanced component carriers (eCC) symbol duration and subcarrier spacing allow for the use of eCC across multiple spectrums, see (Islam, [0068], [0078].).
Claims 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 20180338254 A1, henceforth “Ho”) in view of Kotecha et al. (US 10277349 B1, henceforth “Kotecha”), Schenk et al. (US 20190068270 A1, henceforth “Schenk”) and in view of Islam et al. (US 20190053321 A1, henceforth “Islam”).
Regarding claim 34, Ho, Kotecha and Schenk teach all the claim  limitations of claim 27 above; and Ho further teaches wherein the signal processing circuits comprises a time control unit, 
wherein the processing circuitry is configured to perform beam management ( FIG. 18 illustrates an example of transmitting multiple beam quality measurement reference signals (BQM-RSs) from among cells in a multi-cell group. Since J=8 in the example of FIG. 18, there would be at most J BQM-RSs transmitted from multiple cells with each cell having a different beam sequence ID per time index. All of these BQM-RSs could be simultaneously received by a UE which would perform the MBMCT mechanism, [0068]. FIG. 22 illustrates an example of beam tracking, [0073]. FIG. 29A, the mmWave 2902 transceiver includes one or more transmitters and receivers connected to the antenna array 2903 to transmit beamformed signals... The processor 2901 may include one or more hardware processing units such as processors, controllers, or discrete integrated circuits to control the mmWave 2902 transceiver to transmit and receive beamformed signals and to execute functions related to the  described beam tracking method and its related exemplary embodiments and examples, [0081]. The missing/crossed out limitations will be discussed in view of  Islam).
As noted above, Ho is silent about the aforementioned missing/crossed limitations of: (1) the processing circuitry is configured to perform beam management on a plurality of cells during a configured time interval using the plurality of signal measuring units and the plurality of decoders through the time control unit. 
However, Islam discloses, in analogous art, the missing/crossed limitations comprising: (1) the processing circuitry is configured to perform beam management on a plurality of cells during a configured time interval using the plurality of signal measuring units and the plurality of decoders through the time control unit (The UE may be pre-configured to monitor one or more coarse transmit beams for PDCCH decoding and data reception. The UE may receive the beam-swept reference signal transmission during the associated transmission time interval  duration(s) (e.g., symbol, slot) of each transmit beam. The UE may evaluate and decode the reference signal transmission over one or more pre-configured transmit beams of transmission, and evaluate the signal quality individually on the pre-configured beams, in a hierarchical manner, [0065]. Wireless communications system 100 may support communication with a UE 115 on multiple cells, [0102]. In some cases, a UE 115 receives an SS block may perform a cell measurement on the SS block, and may also acquire a network associated with a base station that transmitted the SS block. To determine a beam on which the SS block is transmitted, or to determine a timing of the SS block within a sequence of SS blocks (and in some cases, to fully determine the timing of the SS block or a synchronization signal therein), a UE 115 may have to decode a PBCH within the SS block and obtain an SS block index from the SS block, [0111]. In some cases, UE 115-a may receive the wakeup signal transmission and evaluate and decode the primary transmit beam 205 during the associated TTI 210 of the beam. In the case that the primary transmit beam has been degraded, UE 115-a may subsequently evaluate and decode a secondary transmit beam 205 during the associated TTI 210 of the beam, [0132]. An eNB may support one or multiple (e.g., two, three, four, and the like) cells, and may also support communications using one or multiple component carriers, [0236].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ho’s method/apparatus by adding the teachings of Kim in order to make a more effective method/apparatus by improving message throughput between the UE and the base station. The wakeup signal saves decoding resources at the UE and reduce power consumption in comparison to control channel mechanisms. The flexibility of enhanced component carriers (eCC) symbol duration and subcarrier spacing allow for the use of eCC across multiple spectrums, see (Islam, [0068], [0078].).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 20180338254 A1, henceforth “Ho”) in view of Kotecha et al. (US 10277349 B1, henceforth “Kotecha”) and in view of Islam et al. (US 20190053321 A1, henceforth “Islam”).
Regarding claim 36, Ho and Kotecha teach all the claim  limitations of claim 21 above; and Kotecha further teaches wherein the serving cell and (FIG. 2 illustrates a 5G new radio (NR) transmission framework, [0018]. The missing/crossed out limitations will be discussed in view of  Islam).
As noted above, Ho is silent about the aforementioned missing/crossed limitations of: (1) the serving cell and the at least one cell are included in the same base station, or included in base stations different from each other. 
However, Islam discloses, in analogous art, the missing/crossed limitations comprising: (1) the serving cell and the at least one cell are included in the same base station, or included in base stations different from each other (An eNB may support one or multiple (e.g., two, three, four, and the like) cells, and may also support communications using one or multiple component carriers, [0236].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ho’s method/apparatus by adding the teachings of Kim in order to make a more effective method/apparatus by improving message throughput between the UE and the base station. The wakeup signal saves decoding resources at the UE and reduce power consumption in comparison to control channel mechanisms. The flexibility of enhanced component carriers (eCC) symbol duration and subcarrier spacing allow for the use of eCC across multiple spectrums, see (Islam, [0068], [0078].).
Claims 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha et al. (US 10277349 B1, henceforth “Kotecha”) in view of Ho et al. (US 20180338254 A1, henceforth “Ho”) and in view of Kim (US 20210235296 A1, henceforth “Kim”).
Regarding claim 22, Ho and Kotecha teach all the claim  limitations of claim 21 above; and Ho further teaches wherein the specified window includes (FIG. 30A in step S3002, the UE would measure a beam quality which includes a first measurement of a first cell beam and a second measurement of a second cell beam, [0085]. The missing/crossed out limitations will be discussed in view of  Kim.).
As noted above, Ho is silent about the aforementioned missing/crossed limitations of: (1) the specified window includes a SS/PBCH block measurement time configuration (SMTC) window. 
However, Islam discloses, in analogous art, the missing/crossed limitations comprising: (1) the specified window includes a SS/PBCH block measurement time configuration (SMTC) window (The measurement time resource(s) for SS-SINR are confined within SS/PBCH Block Measurement Time Configuration (SMTC) window duration, [0119].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ho’s method/apparatus by adding the teachings of Kim in order to make a more effective method/apparatus by allowing the smart grid to improve the distribution of fuel, such as electricity, in terms of efficiency, reliability, economy, production sustainability, and automated methods. The smart grid can be viewed as another sensor network with low latency, see (Kim, [0047].).
Regarding claim 23, Ho and Kotecha teach all the claim  limitations of claim 22 above; and Kotecha further teaches wherein the processing circuitry is configured to receive the SS bursts during duration of a designated time interval, and wherein (FIG. 22 illustrates an example of beam tracking, [0073]. FIG. 29A, the mmWave 2902 transceiver includes one or more transmitters and receivers connected to the antenna array 2903 to transmit beamformed signals... The processor 2901 may include one or more hardware processing units such as processors, controllers, or discrete integrated circuits to control the mmWave 2902 transceiver to transmit and receive beamformed signals and to execute functions related to the  described beam tracking method and its related exemplary embodiments and examples., [0081]. FIG. 30A in step S3001, the UE would receive, within a first time period, a first plurality of reference signal sequences including a first reference signal sequence associated with a first cell beam and a second reference signal sequence associated with a second cell beam, [0085]. The missing/crossed out limitations will be discussed in view of  Kim.).
As noted above, Ho is silent about the aforementioned missing/crossed limitations of: (1) the processing circuitry is configured to receive the SS bursts during duration of a designated time interval, and wherein the specified window configured to be longer than the designated time interval. 
However, Islam discloses, in analogous art, the missing/crossed limitations comprising: (1) the processing circuitry is configured to receive the SS bursts during duration of a designated time interval, and wherein the specified window configured to be longer than the designated time interval (The measurement time resource(s) for SS-SINR are confined within SS/PBCH Block Measurement Time Configuration (SMTC) window duration, [0119]. FIG. 8 shows a method for deriving cell quality according to an embodiment of the present invention…The Nth cell quality derivation window is longer than Nth measurement window, [0134]-[0151].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ho’s method/apparatus by adding the teachings of Kim in order to make a more effective method/apparatus by allowing the smart grid to improve the distribution of fuel, such as electricity, in terms of efficiency, reliability, economy, production sustainability, and automated methods. The smart grid can be viewed as another sensor network with low latency, see (Kim, [0047].).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411          

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411